    Case: 1:20-cv-05191 Document #: 34 Filed: 12/10/20 Page 1 of 2 PageID #:426



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

WAYNE FARMS LLC                                  )       Civil Action No.: 20-5191
                                                 )
                       Plaintiff,                )       Judge Feinerman
                v.                               )
                                                 )       Magistrate Judge Valdez
JOHN DOE AND   ,                                 )
LINKEDIN CORPORATION                             )
                                                 )
                       Defendants                )
                                                 )

                           STATUS REPORT OF WAYNE FARMS

         Now comes Plaintiff, Wayne Farms LLC, (“WAYNE FARMS”) by its attorneys, Ladas

& Parry LLP and responsive to the Order of December 1, 2020, Docket 30, requiring “a status

report indicating how it intends to prosecute this case”, WAYNE FARMS wishes to advise the

Court:

   (1) It has, contemporaneous herewith, filed a MOTION … FOR DEFAULT JUDGMENT

         AGAINST JOHN DOE

   (2) Counsel has been in contact with Defendant LinkedIn Corporation to see if compromise

         would be advantageous to the parties.

                                             Respectfully submitted,



Date: December 10, 2020                      By:
                                             David C. Brezina (ID3121581)
                                             Attorneys for Plaintiff, Wayne Farms LLC

Ladas & Parry LLP
David C. Brezina
Boris Umansky
224 S Michigan Ave, #1600
Chicago, IL 60604
(312) 427-1300
dbrezina@ladas.net

                                                     1
    Case: 1:20-cv-05191 Document #: 34 Filed: 12/10/20 Page 2 of 2 PageID #:427




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing will be filed December 10,
2020 in the Northern District of Illinois - CM/ECF LIVE, Document Filing System, which will
forward copies thereof to any counsel of record.

       I will also serve a copy by electronic mail to:

       (1) Defendant LinkedIn

           Jason Skaggs
           Skaggs Faucette
           530 Lytton Avenue
           2nd Floor
           Palo Alto CA 94301
           jason@skaggsfaucette.com

       (2) Defendant John Doe:
           patrickwaynefarms@consultant.com
           patrickwaynefarms@outlook.com
           godsonnguyen101@gmail.com
           butcherspride.frozenfoods@gmail.com
           rasulselp22@mail.com




Date of Signature: December 10, 2020
                                                     David C. Brezina




                                                 2
